Case 19-31265   Doc 16   Filed 06/26/19 Entered 06/26/19 08:05:03   Desc Main
                           Document     Page 1 of 6
Case 19-31265   Doc 16   Filed 06/26/19 Entered 06/26/19 08:05:03   Desc Main
                           Document     Page 2 of 6
Case 19-31265   Doc 16   Filed 06/26/19 Entered 06/26/19 08:05:03   Desc Main
                           Document     Page 3 of 6
Case 19-31265   Doc 16   Filed 06/26/19 Entered 06/26/19 08:05:03   Desc Main
                           Document     Page 4 of 6
Case 19-31265   Doc 16   Filed 06/26/19 Entered 06/26/19 08:05:03   Desc Main
                           Document     Page 5 of 6
Case 19-31265   Doc 16   Filed 06/26/19 Entered 06/26/19 08:05:03   Desc Main
                           Document     Page 6 of 6
